Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1,5-8,12-15, 18-28 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance:
As per the independent claims, the claim limitations that pertain to automatic sign translation wherein the user specifies the type of sign to be translated based on the subject matter of the sign as well as signs of other subject matter is chosen not to be translated, is not explicitly taught by the prior art of record.  With respect to the prior art of record, it is old and notoriously well known to perform automatic translation of road signs.  For example, Ricci et al (20140309934) teaches in a vehicle environment –para 0005, performing image capture of the traffic sign – para 0045); and translation of the sign by a traffic sign translation module – para 0045)  to a second language (as, the vcs will determine if a translation is necessary, and providing a translation of the traffic sign to a second language that the user can understand – para 0647); Ricci merely discloses the translation of a sign on a road.  Cuthbert (20150134318) allows the user to select an interface for translation (para 0058, 0059, 0063). However, the interface selection in Cuthbert merely pertains to the presentation of the translation, rather than a selection of the particular type of subject matter to be translated.  Zhang (20140294291) teaches the user .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In claims 15,18-20, replace “non-transitory and machine –readable medium” with – non-transitory machine-readable medium --.
	In claims 27,28, replace “system” with – non-transitory machine-readable medium-- . 

    
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658
12/29/2021